Citation Nr: 1605233	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).
 
2.  Entitlement to service connection for TB fibers of the left testicle and prostate. 

3.  Entitlement to service connection for prostate cancer.
 
4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from November 1958 to October 1960, and from November 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the Board in December 2013.  The Board remanded the claim in February 2014. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2013). 38 U.S.C.A. § 7107(a)(2)  (West 2002).

The issue of entitlement to erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's TB is not etiologically related to his active service, nor may it be so presumed.

2.  The Veteran's TB fibers of the left testicle and prostate are not etiologically related to his active service, nor may it be so presumed.

3.  The Veteran's prostate cancer is not etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for TB have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for TB fibers of the left testicle and prostate have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2007 letter.  The claims were then adjudicated in January 2008 and most recently in February 2015.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his service connection claims.  The opinion provided is sufficient to decide the claims.  The VA examination was requested by the January 2014 remand, and therefore there has been substantial compliance with the previous remand.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  TB is included in this presumptive list.

At the outset, the Board finds it to be questionable whether the Veteran has been officially diagnosed with TB and thus, the first element of service connection, that of a current diagnosis, may not be met in this particular case.  Specifically, on March 2014 VA examination, the examiner reviewed the file and concluded that the necessary laboratory testing was never accomplished when the Veteran was treated for TB in 2007.  At that time, it was found that he suffered from granulomatous inflammation of the testicle and epididymis that was thought to be due to TB infection dating back to "travel to southeast Asia during the Korean War."  He was then given TB medication that improved his symptoms.  In October 2008, his physician submitted a statement that although no culture was taken to prove a diagnosis of TB, the Veteran's response to the anti-TB medication suggested possible infection with TB.  The March 2014 VA examiner reviewed this information but cited to medical literature stating that TB must be diagnosed through laboratory culture.  The examiner concluded that absent such confirmation, a diagnosis of TB could not be clinically made.  Accordingly, upon review of the file, it is apparent that the necessary testing to diagnose TB was not accomplished.  Thus, it is not clear that the Veteran actually suffered from TB in the first place.

However, despite the above, the preponderance of the evidence is against the claim on a separate basis.  Significantly, as was also confirmed by the March 2014 VA examiner, the Veteran did not have service in southeast Asia during the Korean Conflict, as was suggested by his private physician in 2007.  The Board notes that in 2008, the same private physician changed his statement to include all of Asia as endemic for TB.  However, such is simply not the case, as further research demonstrates that Korea is not listed as a country endemic for TB by either the World Health Organization or the Center for Disease Control, or any other such list. 

(See http://www.cdc.gov/tb/publications/ltbi/appendixb.htm, "Identifying Persons form High-Risk Countries,"; http://www.stoptb.org/countries/tbdata.asp, "Tuberculosis Profiles by Country.").  The private physician provided no citation or other rationale as to his statement that Asia is endemic for TB, or was endemic during the Korean Conflict.  There is no other evidence in the file to support that contention.  Moreover, a review of the Veteran's service personnel records demonstrates that he served in Korea but no other country outside of the United States.  Accordingly, the basis for the Veteran's claim, that he contracted TB during his service, is wholly unsupported.  For that matter, his service treatment records are negative for TB and the post-service treatment records demonstrate a potential diagnosis of TB over 45 years following service separation.  Accordingly, aside from the 2008 physician statement, the evidence does not demonstrate TB caused or aggravated by service.  For the reasons stated above, the 2008 private opinion is less probative in value than the 2014 VA opinion because it was not accompanied by any supporting evidence that TB was endemic to Korea in the 1960s and that statement is also unsupported by the medical community as demonstrated by the above website information.  Accordingly, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim for service connection for TB and for TB fibers of the left testicle and prostate, and thus the claims must be denied.

The Veteran's claim for service connection for prostate cancer must also be denied because that claim hinged on the claim for service connection for TB.  The Veteran contends that his TB caused his prostate cancer.  However there is no medical evidence in the record to support that claim, even from his private physician who did not state such in either his 2008 statement or in the 2007 medical records.  Accordingly, as there is no evidence of prostate cancer in service, for over 45 years following service, or any medical evidence to relate it to service, service connection for prostate cancer must be denied.

The Board notes the Veteran's statements that he suffers from TB related to his service, and that his TB caused his prostate cancer.  To that extent, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Specifically, as in this case, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran does not have the requisite knowledge or expertise to render either conclusion, and the probative and competent medical evidence weight against his contentions.

As the preponderance of the evidence is against the Veteran's claims, the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for TB is denied.
 
Service connection for TB fibers of the left testicle and prostate is denied.

Service connection for prostate cancer is denied.


REMAND

The Veteran contends that his erectile dysfunction began following service separation.  Notably, in 2007, when he was being treated for prostate cancer, he reported a 40+ year history of erectile dysfunction.  He had sought treatment from various urologists but a physiologic reason had not been established.  A review of his service treatment records reflects that in April 1960 the Veteran was treated for nonspecific urethritis and in June 1960, the Veteran was treated for urethritis.  The records are silent for indication of erectile dysfunction.  However, given the proximity of onset of erectile dysfunction to his service, and the indication in service or urethritis, the Board finds that a VA examination should be obtained to determine whether the Veteran's erectile dysfunction was caused or aggravated, or had its onset, in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction.  The claims folder and a copy of this remand should be reviewed by the examiner.  The examiner should address the following:  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by his service?  The examiner should discuss the 2007 treatment record noting a 40+ year history of erectile dysfunction, the Veteran's statements as to onset of his erectile dysfunction, and the service treatment records demonstrating two instances of urethritis.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


